DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 23 September 2021 has been entered; claims 1, 6-12, 15-17, and 19-32 remain pending, of which claims 1, 6-12, 17, and 19-28 were previously withdrawn. 

Response to Arguments
Applicant’s arguments, see Pages 16-21 of the Remarks, filed 23 September 2021, with respect to the rejection of claims 13-16 under 35 USC 102/103 over Morris alone have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Morris in view of Panah, as discussed below in detail.  Applicant’s request for rejoinder is not permitted at this time, as monomer claims 29-32, 15, and 16 are not in condition for allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-32, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (U.S. Patent # 6,645,428) in view of Panah et al. (Iranian Polymer Journal, 2010, 19, 491-500), hereinafter, “Morris” and “Panah”.
With respect to claims 29-32, 15, and 16, Morris teaches the following monomer: 4-Methoxy-N-(3-N',N'-dimethylaminopropyl)naphthalimide, 2-Hydroxy-3-allyloxypropyl quaternary salt (Column 23, lines 12-35), which meets the limitations of claim 29 when R4 = OCH3 (methoxy, “alkoxy”) and X- = OH- (“hydroxide”).  
Morris does not specifically teach “less than 8/5/1.5 mol % of 4-Methoxy-N-(3-N',N'-dimethylaminopropyl)naphthalimide(II); however, conversion to obtain as much monomer as possible would have been recognized as desirable in order to incorporate the most of the monomer produced into the polymer in Example 12.  Additionally, Morris teaches that a molar excess of allyl glycidyl ether is added (10 mmol) to react with 9.612 mmol 4-Methoxy-N-(3-N',N'-dimethylaminopropyl)naphthalimide(II), as consistent with further addition of AGE in Step 3 on Page 46 of the Specification; one of ordinary skill in the art would recognize that these reagents react with 1:1 stoichiometry to produce the 4-Methoxy-N-(3-N',N'-dimethylaminopropyl)naphthalimide, 2-Hydroxy-3-allyloxypropyl quaternary salt.  Such an optimization is well within the skill of the ordinary artisan (synthetic chemist), who is readily familiar with manipulation of reagent concentrations and reaction conditions according to Le Chatelier’s Principle. 
Additionally, Panah discloses synthesis of fluorescent naphthalimide monomers, comprising solvent stripping in vacuo after forming the 1,8-naphthalic anhydride, which is 
It would have been obvious to strip the solvent from and recrystallize the 4-methoxy-N-(3-N’N’-dimethylaminopropyl) obtained as a crude residue after step 2 of Morris (Column 23, lines 52-64) prior to the reaction to add the vinyl polymerizable bond (Step 3 of Morris) and to add excess reactant that forms the polymerizable vinyl group as taught by the procedure of Panah, in order to optimize monomer yield.  It is submitted that addition of excess AGE (or allylamine in the vinyl group forming step of Panah) in Step 3 of Morris, solvent stripping, and recrystallization of naphthalimide intermediates and the resulting polymer would all contribute to enhanced fluorescent monomer purity in view of Panah, which in turns allows for more monomer to be available for polymerization as discussed above, and Panah discloses 97/99% monomer incorporation, copolymerized with the same monomers disclosed by Morris (methacrylamide). These reagent manipulation and purification steps are also conducted in Examples 3-4 of the Specification for the same monomer disclosed in Morris in order to obtain the recited monomer purity.  In view of the foregoing, it is submitted that the recited Structure (III) contents recited in claims 29, 15, ad 16 would have resulted from or are obvious over the teachings of Morris/Panah.

Although the polymer claims and methods are still withdrawn at this time, the Examiner would like to recognize the teachings of Hill et al. (U.S. Patent Publication # 2007/0125987), which discloses fluorescent polymers comprising 9-vinyl anthracene which are purified by multiple precipitation and filtration steps to remove any unreacted monomers, including the fluorescent monomers, prior to use (Paragraphs [0134-0138]). The Examiner submits that this is another way to achieve a polymer which comprises little or no compounds of Structure (III). 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 28 September 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        29 September 2021